Citation Nr: 1645909	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  11-11 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a headache disability, to include chronic headaches and migraines.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Samantha Mountford, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1990 to May 1991 and July 2004 to January 2006.

This matter comes before the Board of Veterans Appeals (Board) from the March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran appeared at an October 2012 hearing before a decision review officer.  The Veteran also appeared at an April 2013 Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

In April 2014, the Board found that new and material evidence was present to reopen the Veteran's claim for entitlement to service connection for a headache disability and denied it on the merits.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) and in a March 2015 Joint Motion for Partial Remand, the Court vacated and remanded the April 2014 Board decision to the extent that it denied the Veteran's claim for a headache disability.  Specifically, the Court noted that the Board omitted any discussion of a January 2010 VA treatment record that discussed the Veteran's headaches.  In December 2015, the Board remanded the matter.

The Board recognizes that the issues of entitlement to service connection for sleep apnea and tinnitus have also been certified to the Board.  In his May 2011 VA Form 9 with respect to these issues, the Veteran requested a Travel Board hearing.  The RO has placed the Veteran's name on the docket for a Travel Board hearing and will inform the Veteran when one is scheduled.  Once the Veteran has his hearing, his claims will be forwarded to the Board for adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veteran seeks entitlement to service connection for a headache disability, to include chronic headache and migraines.  The Veteran attributes his current headaches to hitting his head on a truck during his deployment to Iraq in March 2005.

In a March 2006 VA examination, the Veteran was observed to have headaches manifested by pain in the frontal occipital band.  At a July 2010 VA examination, the examiner found that the Veteran's previous headache pain in the frontal occipital band to be "[m]ore closely related to service and likely post-traumatic in origin."  However, at the July 2010 examination, the Veteran reported that his current headaches were characterized by unilateral sharp and stabbing pain, which the examiner determined was more indicative of a migraine.  The July 2010 examiner found that this type of migraine headache was thereby less likely related to service because the Veteran's current condition differed than that shortly after discharge in 2006 (occipital band pain).  In April 2014, the Board found the examiner's discussion persuasive and denied the Veteran's claim for entitlement to service connection for a headache disability.  

Subsequently, the Veteran appealed this decision to the Court and in March 2015 the Court vacated and remanded the Board's decision.  Specifically, the Court found that the Board's reliance on the July 2010 examination report was erroneous because the examiner failed to discuss a January 2010 treatment note that stated that the Veteran was at that time experiencing headaches that started in the neck/occipital area and came around mostly on the left side.  The Court held that the Veteran's January 2010 report of headaches affecting the occipital portion of the head potentially suggested that the Veteran was experiencing headaches similar to those found to be "closely related to service and likely post-traumatic in origin" as the March 2006 VA examiner found.  In December 2015, the Board thereby remanded the matter instructing the RO to obtain an addendum opinion from the same, or another qualified  medical professional addressing whether it is at least as likely as not that the Veteran's headache condition is related to service and to specifically address the Veteran's January 2010 reports of headaches in the occipital area.  

Pursuant to the Board's December 2015 remand, a medical opinion was obtained in January 2016.  However, the January 2016 medical professional failed to address the Veteran's statements in the January 2010 treatment note regarding his headaches starting in his neck/occipital area.  As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  

In reviewing the claims file, the Board notes that a January 2010 VA treatment records contains a diagnosis of TBI with chronic headache.  A review of the evidence further reflects that a March 2010 VA neurology note also shows the Veteran experienced headaches that started in his neck/occipital area.  The record indicates that the pain was "MOSTLY IN CENTER SECTION - STARTES [sic] IN NECK / OCCIPITAL AREA COMES AROUND MOSTLY ON LEFT SIDE."  The Board notes that this March 2010 record appears to be the record which had been described in the Joint Motion as having been a January 2010 record.  Furthermore, a July 2006 dental record indicates that the Veteran experienced frequent headaches and that his "head just starts to hurt for no reason."  None of these relevant medical records were discussed in the January 2016 opinion.  On remand, the new medical opinion must also consider and discuss this evidence.  

Finally, following a thorough review of the record, the Board finds that not all of the Veteran's VA treatment records are associated with the evidence before the Board.  The Veteran's July 2010 examination references a May 2007 VA clinic note indicating infrequent headaches.  VA treatment records in Veterans Benefits Management System (VBMS) which purport to span from March 2006 through the present, do not contain the referenced May 2007 clinic note, and it is therefore clear that the VA treatment records associated with the evidence before the Board are not complete.  Notably, the Veteran has stated that he has received treatment at the Jackson VA Medical Center (VAMC) and Greenville Community Based Outpatient Center (COBC) since 2006.  On remand, all of the Veteran's VA treatment records from those facilities and any other VA treatment facilities from 2006 to the present must be requested and associated with the evidence before the Board.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment and hospitalization records related to the Veteran's headache disability, dated from 2006 to the present.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.  

All records/responses received should be associated with the electronic claims file.  Any negative response(s) must be in writing and associated with the claims folder.

2. Once the above-requested development has been completed, return the Veteran's claims file to a qualified medical professional, other than the medical professional who provided the July 2010 and January 2016 opinions, to obtain a new medical opinion regarding the etiology of the Veteran's headaches.  A new examination should only be performed if the medical professional providing the opinion determines it is necessary.  

The entire claims file and all pertinent records must be made available and reviewed by the medical professional designated to provide the requested opinion.  The medical professional must presume that the Veteran is a credible historian and is informed that he or she cannot rely solely on the absence of evidence in the Veteran's service treatment records as a basis for a negative medical opinion.

After reviewing the record, and with consideration of the Veteran's lay statements, the medical professional should address whether it is at least as likely as not (a 50 percent probability or greater), that the Veteran's headaches are related to his active duty service.  

In providing this opinion, the medical professional must specifically discuss the January 2010 diagnosing TBI with chronic headache and March 2010 VA treatment note documenting that the Veteran experienced headaches in the occipital area of his head and a July 2006 dental record, which indicated that Veteran experienced frequent headaches.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

